          Case 1:19-cr-00141-NONE-SKO Document 23 Filed 08/06/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   KIMBERLY SANCHEZ
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00141-NONE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   MCCAEL MARSHALL,                                    DATE: August 25, 2020
                                                         COURT: Hon. Dale A. Drozd
15                                Defendant.
16

17          This case is set for Jury Trial on August 25, 2020. On May 13, 2020, this Court issued General

18 Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”

19 Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.

20 § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00141-NONE-SKO Document 23 Filed 08/06/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00141-NONE-SKO Document 23 Filed 08/06/20 Page 3 of 4


 1 for the jury trial. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                 STIPULATION

 4           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6           1.     By previous order, this matter was set for trial on August 25, 2020.

 7           2.     By this stipulation, the parties now moves to continue the jury trial until December 1,

 8 2020, and to exclude time between August 25, 2020, and December 1, 2020, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].
10           3.     The parties agree and stipulate, and request that the Court find the following:

11                  a)       In addition to the public health concerns cited by the General Orders and

12           declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

13           ends-of-justice delay is particularly apt in this case because:

14                       •   The jury trial cannot be conducted by videoconferencing pursuant to General

15                           Order 614 (CARES Act).

16                  b)       Based on the above-stated findings, the ends of justice served by continuing the

17           case as requested outweigh the interest of the public and the defendant in a trial within the

18           original date prescribed by the Speedy Trial Act.

19                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20           et seq., within which trial must commence, the time period of August 25, 2020 to December 1,

21           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23           of the Court’s finding that the ends of justice served by taking such action outweigh the best

24           interest of the public and the defendant in a speedy trial.

25 \\

26
27 \\

28

        STIPULATION REGARDING EXCLUDABLE TIME              3
30      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00141-NONE-SKO Document 23 Filed 08/06/20 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: August 4, 2020                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ STEPHANIE M. STOKMAN
 9                                                           STEPHANIE M. STOKMAN
                                                             Assistant United States Attorney
10

11
     Dated: August 4, 2020                                   MCGREGOR W. SCOTT
12                                                           United States Attorney
13
                                                             /s/ KIMBERLY SANCHEZ
14                                                           KIMBERLY SANCHEZ
                                                             Assistant United States Attorney
15

16
     Dated: August 4, 2020                                   /s/ DARRYL YOUNG
17                                                           DARRYL YOUNG
18                                                           Counsel for Defendant
                                                             MCCAEL MARSHALL
19

20
21

22
                                           FINDINGS AND ORDER
23
     IT IS SO ORDERED.
24
        Dated:    August 6, 2020
25
                                                      UNITED STATES DISTRICT JUDGE
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
